      Case 17-32255-bjh7 Doc 424 Filed 12/04/18         Entered 12/04/18 06:20:55       Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.

                                                        ______________________________
 Signed December 3, 2018                                United States Bankruptcy Judge
______________________________________________________________________



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

     In re:                                         §    Chapter 7
                                                    §
     WALNUT HILL PHYSICIANS’                        §    Case No. 17-32255-bjh-7
     HOSPITAL, LLC,                                 §
                                                    §
              Debtor.                               §

                          ORDER GRANTING TRUSTEE’S MOTION FOR
                        APPROVAL OF COMPROMISE AND SETTLEMENT
                             WITH ST. JUDE MEDICAL S.C., INC.

              CAME ON FOR CONSIDERATION the Trustee’s Motion for Approval of Compromise

     and Settlement with St. Jude Medical S.C., Inc. (the “Motion”), filed by Scott M. Seidel, the

     duly-appointed chapter 7 trustee (the “Trustee”) for the estate (the “Estate”) of Walnut Hill

     Physicians’ Hospital, LLC (the “Debtor”), the debtor in the above styled and numbered Chapter

     7 bankruptcy case (the “Bankruptcy Case”), pursuant to which the Trustee seeks the approval of

     that certain compromise and settlement (the “Settlement”) with St. Jude Medical S.C., Inc. (“St.

     Jude”), pursuant to that certain Mutual Settlement and Release Agreement attached to the Motion

     as Exhibit “A” (the “Agreement”).

     ORDER GRANTING TRUSTEE’S MOTION FOR APPROVAL OF COMPROMISE AND SETTLEMENT WITH
     ST. JUDE MEDICAL, S.C., INC.—Page 1
Case 17-32255-bjh7 Doc 424 Filed 12/04/18             Entered 12/04/18 06:20:55     Page 2 of 3



        Finding that service and notice of the Motion and of the Settlement were sufficient and

appropriate, but that no party timely objected to the Motion, and finding that the Motion is well

taken and that the relief requested therein should be granted as fair, reasonable, and in the best

interests of the Estate, it is hereby:

        ORDERED that the Motion is GRANTED; it is further

        ORDERED that the Settlement is APPROVED; it is further

        ORDERED that the Agreement is APPROVED, and that it shall govern according to its

terms; it is further

        ORDERED that the mutual releases set forth in ¶ 2 of the Agreement are hereby

APPROVED as provided for in the Agreement, effective upon payment of the Settlement

Amount (as defined in the Agreement); it is further

        ORDERED that the Trustee is authorized and directed to execute the Agreement and to

deliver a copy thereof to St. Jude; it is further

        ORDERED that St. Jude shall have sixty (60) days from the date of the entry of this

Order to file a proof of claim in the Bankruptcy Court on account of the Settlement Amount

specified in ¶ 1 of the Agreement; it is further

        ORDERED that all motions heard by the Bankruptcy Court on October 24, 2018 in the

adversary proceeding styled Seidel v. St. Jude Medical, S.C., Inc., No. 18-3033, are denied as

moot; and it is further

        ORDERED that the Court shall retain jurisdiction to the maximum extent possible to

interpret and enforce this Order.

                                    # # # END OF ORDER # # #




ORDER GRANTING TRUSTEE’S MOTION FOR APPROVAL OF COMPROMISE AND SETTLEMENT WITH
ST. JUDE MEDICAL, S.C., INC.—Page 2
Case 17-32255-bjh7 Doc 424 Filed 12/04/18   Entered 12/04/18 06:20:55   Page 3 of 3



SUBMITTED BY:

By: /s/ Julian P. Vasek
Davor Rukavina, Esq.
Texas Bar No. 24030781
Thomas D. Berghman, Esq.
Texas Bar No. 24082683
Julian P. Vasek, Esq.
Texas Bar No. 24070790
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard Street, Suite 3800
Dallas, Texas 75201-6659
Telephone: (214) 855-7500
Facsimile: (214) 855-7584
jvasek@munsch.com




ORDER GRANTING TRUSTEE’S MOTION FOR APPROVAL OF COMPROMISE AND SETTLEMENT WITH
ST. JUDE MEDICAL, S.C., INC.—Page 3

4833-3651-1105v.1 013229.00005
